“TEXAS APARTMENT ASSOCIATION

M

Date of Lease Contract:

1.

‘owe oat otouhareseneve APS 7

 

 

m™ This Lease Contract is valid only if filled out before January 1, 2018.
a x

EM By eR
December 21, 2016

(when this Lease Contract is filled out)
eile ieee trie mCi st

Parties. This Lease Contract ("Lease”) is between you, the
resident(s) (list alf people signing the Lease):
Debra Rojas

 

 

 

 

 

and us,the owner: Reserve at Springdale, LP a
Texas Limited Partnership

 

(name of apartment community or title holder). You are rent-
ing Apartment No. 1003 at 5605 Springdale
Road

 

{street address) in Austin

 

(city), Texas 78723 (zip code) for use as a private residence
only. The terms “you” and “your” refer to all residents listed above
or, in the event of a sole resident's death, ta someone authorized
to act for the estate. The terms “we,” “us,” and “our” refer to the
owner listed above and not to property managers or anyone else.
Neither we nor any of our representatives have made any oral
promises, representations, or agreements. This Lease is the en-
tire agreement between you and us.

Occupants. The apartment will be occupied only by you and (list
all other occupants not signing the Lease):
Above Only

 

 

—and no one else. Anyone not listed here cannot stay in the
apartment for more than __7__ consecutive days without our
prior written consent, and no more than twice that many days in
any one month. ifthe previous space isn’t filled in, 2 days total
per month will be the limit.

 

Lease Term. The initial term of the Lease begins on the _1st

dayof_ oo  anuary (month),
2017 ___{year),andendsatmidnightthe_ 34st ___day
of December (month), 2017 (year).

 

After that, this Lease will automatically renew month-to-month un-
less either party gives atleast_30__ days’ written notice of termi-
nation or intent to move out as required by Par. 36. Ifthe number of
days isn’t filed in, notice of atleast 30 days is required.

 

Security Deposit. The total security deposit for all resi-
dents is $_150.00 _, due on or before the date this Lease is
signed. This amount [check one}: 0 does or & does not in-
clude an anima! deposit. Any animal deposit will be desig-
nated in an animal addendum. Security-deposit refun
check and any deduction itemizations will be by [check on
one check jointly payable to all residents and mailed to any
one resident we choose, or
Mone check payable to and mailed to

 

(specify name of ane resident).
if neither option is checked here, the first option applies, See
Par. 40 and 41 for security-deposit return information.

Keys, Move-Out, and Furniture. You'll be given 1

ment key(s),__2__ mailbox key(s),and__ 0
vices for_N/A :
Before moving out, you must give our representative advance
written move-out notice as stated in Par. 36. The move-out date
in your notice [check one]: 0 must be the last day of the month,
or® may be the exact day designated in your notice. if neither
option is checked here, the secand applies. Any resident, occu-
pant, or spouse who, according toa remaining resident's affidavit,
has permanently moved out or is under court order not to enter
the apartment, is (at our option) no longer entitled to occupan-
cy, keys, or other access devices, unless autharized by court order,
Your apartment will be (check one): cl furnished or X unfurnished.

Rent and Charges. You will pay $ 819.00 per
month for rent, in advance and without demand [check one}:
Mat the onsite manager's office
® through our online payment site
Cat
a hye

apart-
other access de-

 

 

 

A}

 

7.

  
  
  

10.

Apartment Lease Contract 22015, Teas Apartment Association, Inc.

Apartment Lease Contract
This is a binding contract. Read carefully before signing.

Prorated rent of §_ 819.00 _ is due for the remainder of the
[check one]; # 1st month ar 2nd month, an the 1st day of

January (month), 2017 (year),
You must pay your rent on of before the Ist day of each month
(due date). There is no grace period, and you agree that not
paying rent on the 1st of each month is a material breach of
this Lease. Cash is not acceptable without our prior written
permission. You cannot withhold or offset rent unless autho-
rized by law, We may, at our option, require at any time that you
pay all rent and other sums in cash, certified or cashier's check,
money order, or one monthly check rather than multiple checks.
if you don’t pay all rent on or before the Sth day of the
month, you'll pay an initial late charge of § 35.00. plusa
daily late charge of §_ 10.00 per day after that date until the
amount due is paid in full. Daily late charges cannot exceed 15
days for any single month's rent. We won't impose late charges
until at least the third day of the month. You'll also pay a charge
of§ 25.00 foreach retumed check or rejected electronic pay-
ment, plus initial and daily late charges, until we receive accept
able payment. If you don’t pay rent on time, you'll be in default
and subject to all remedies under state law and this Lease. If you
violate the animal restrictions of Par. 27 or other animal rules,
you'll pay an initial charge of $ 100.00 per animal {not to ex-
ceed $100 per animal) and a daily charge of § 10.00 per ani-
mal (not to exceed $10 per day per animal} from the date the ani-
mal was brought into your apartment until it is removed, We'll
also have all other remedies for such violations.

Utilities and Services. We'll pay for the following items, if
checked: Ogas Mwater wastewater Celectricity

Bitrash/recycling Ocable/satellite master antenna

Olnternet @stormwater/drainage

Sother :
You'll pay for all other utilities and services, related deposits, and
any charges or fees on such utilities and services during your
Lease term. See Par. 12 for other related provisions regarding util-
ities and services.

 

Insurance, Our insurance doesn’t cover the loss of or damage
to your personal property. You are [check one]:

G required to buy and maintain renter’s or liability insurance

(see attached addendum), or

Snot required to buy renter’s or liability insurance.
ifneither option is checked, insurance is not required butis still
strongly recommended. Even if not required, we urge you to
get your own insurance for losses due to theft, fire, water, pipe
feaks, and similar occurrences. Renter's insurance doesn't cover
losses due to a flood. Information on renter’s insurance is avail-
able from the Texas Department of insurance.

Special Provisions. The following or attached special provisions
any addenda or written rules furnished to you at or before
signing will become a part of this Lease and will supersede any

conflicting provisions of this printed Lease form.

WLR 10/23/16: See concession addendum.
After two (2) NSFs, only certified funds
will be accepted. Microwave, stove,
Gishwasher and refrigerator provided by |
owner.

 

 

 

 

 

 

 

 

 

Unlawful Early Move-Out And Reletting Charge.

10.1 Your Responsibility, You'll be liable for a reletting charge of
§ 696.15  (notto exceed 85% of the highest monthly
rent during the Lease term) if you: (A) fail to move in, or fail
to give written move-out notice as required in Par. 23 or 36;
(B) move out without paying rent in full for the entire Lease
term or renewal period; (C} move out at our demand be-
cause of your default: or (D) are judicially evicted. The relet-
ting charge is not a cancellation fee and does not release
you from yaur obligations under this Lease. See the next
section,

Page i of 8

xs
 

tiod ends; and {B) you haven't paid all rent for the entire
Lease term or renewal period. Such conduct is considered
a default for which we need not give you notice, Remain-
ing rent will also be accelerated if you're judicially evicted

Se eekeeetee ee

31, Our Responsibilities.
31.1 Generaily. We'll act with customary diligence to:

 

f@)} keep common areas reasonably clean, subject to
Par. 25;

(6) maintain fixtures, hot water, heating, and air-condi-
tioning equipment

(9) substantially comply with all applicable laws regarding
Safety, sanitation, and fair housing; and

{d) make all reasonable repairs, subject to your obligation
to pay for damages for which you're liable,

31.2 Your Remedies. ifwe violate any of the above, you may

possibly terminate this Lease and exercise other reme-

dies under Texas Property Code Sec. 92.056 by following

this procedure:

(@) all rent must be current, and you must make a writ-
ten request for repair or remedy of the condition—after
which weil have a reasonable time for repair or remedy;

(6) if we fail to do so, you must make a second written re-
quest for the repair or remedy (to make sure that there
has been no miscommunication between us)—after
which we'll have a reasonable time to repair or rem-
edy; and

{¢) if the repair or remedy still hasn't been accomplished
within that reasonable time period, you may immediate-
ly terminate this Lease by giving us a final written notice.

You alse may exercise other statutory remedies, includ-

ing these under Texas Property Cede sec. 92.0561.

31.3 Request by Mail. Instead of giving the two written re-

quests referred to above, you may give us one request by
certified mail, return receipt requested, by registered mail,
or by any trackable mail or delivery method through the
postal service or a private delivery service—after which
we'll have a reasonable time to repair or remedy. “Reason-
able time” accounts for the nature of the problem and the
reasonable availability of materials, labor, and utilities. Your
rent must be current when you make any request, We'll re-
fund security deposits and prorated rent as required by law.

32. Default by Resident.
32.1 Acts of Default, You'll be in default if: (A) you don't timely

pay rent or other amounts you owe; (B) you or any guest or
occupant violates this Lease, apartment rules, or fire, safety,
health, or criminal laws, regardless of whether or where ar-
rest or conviction occurs; (CQ) you abandon the apartment;
(D) you give incorrect or false answers in a rental applica-
tion; (E) you or any occupantis arrested, charged, detained,
convicted, or given deferred adjudication or pretrial diver-
sion for (1) a felony offense involving actual or potential
physical harm to a person, or involving possession, manu-
facture, or delivery ofa controlled substance, marijuana, or
drug paraphernalia as defined in the Texas Controlled Sub-
stances Act, or (2) any sex-related crime, including a misde-
meanor; (F) you are found to have any illegal drugs or para-
phernalia in your apartment; or (G) you or any occupant, in
bad faith, makes an invalid habitability complaint to an of-
ficial or employee of a utility company or the government.

 

or move out when we demand because you've defaulted.
Acceleration is subject to our mitigation obligations below.

32.4 Holdover. You orany occupani, invitee, or guest must not

hold over beyond the date contained in your move-out
notice or our notice to vacate (or beyond a different move-
out date agreed to by the parties in writing). Ifa holdover
occurs, then {A) holdover rent is due in advance on a daily
basis and may become delinquent without notice or de-
mand; (B} rent for the holdover period will be increased by
25% over the then-existing rent, without notice; {C} you'll
be liable to us (subject to our mitigation duties) for ail rent
for the fuil term of the previously signed Lease of a new
Tesident who can't occupy because of the holdover; and
{D) at our option, we may extend the Lease term—for
up to one month irom the date of notice of Lease exten-
sion—by delivering written notice to you or your apart-
ment while you continue te hold over.

32.5 Other Remedies. We may report unpaid amounts to cred-

it agencies as allowed by law. If we or a third-party debt
collector we use tries toe collect any money you owe us,
you agree that we or the debt collector may call you on
your cellphone and may use an automated dialer. if you
default, you will pay us, in addition to other sums due,
any amounis siated to be rental discounts or concessions
agreed to in writing. Upon your default, we have all other
legal remedies, including Lease termination and statutory
lockout under Texas Property Code sec. 92.0081, except as
lockeuts and liens are prohibited by Texas Government
Code sec, 2306.6738 for owners supported by housing-
tex-credit allocations. A prevailing party may recover rea-
sonable attorney's fees and all other litigation costs from
the nonprevailing parties, except a party may not recov-
er attorney's Tees and litigation costs in connection with a
party's claims seeking personaLinjury, sentimental, exem-
plary or punitive damages. We may recover attorney’s fees
in connection with enforcing our rights under this Lease.
You agree that late charges are liquidated damages repre-
senting a reasonable estimate of the value of our time, in-
convenience, and overhead associated with collecting late
rent (but are not for attorney's fees and litigation costs). All
unpaid amounts you owe, including judgments, bear 18%
interest per year from the due date, compounded annu-
ally. You must pay all collection-agency fees if you fail to
pay sums due within 10 days after we mail you a letter de-
manding payment and stating that collection-agency fees
will be added if you don't pay all sums by that deadline.

32.6 Mitigation of Damages. if you move out early, you'll be

subject to Par. 10 and all other remedies. We'll exercise
customary diligence to relet and minimize damages. We'll
credit all later rent that we actually receive from subse-
quent residents against your liability for past-due and fu-
ture rent and other sums due.

 

~ General Clauses

as

32.2 Eviction. if you default or hald over, we may end your
right of occupancy by giving you atleast a 24-hour writ-
ten notice te vacate. Notice may be given by: (A) regular
mail; (B) certified mail, return receipt requested; (C) per-

33. Other important Provisions.
33.1 Representatives’ Authority; Waivers; Notice. Our rep-

sonai delivery to any resident; (D) personal delivery at the
apartment to any occupant over 16 years old: (E) affixing
the notice to the inside of the apartment's main entry
door; or (F} securely affixing the notice to the outside of

the apartment's main entry door as allowed by law. Notice
by mail under (A) or (8) will be considered delivered on the
earlier of actual delivery, or 3 days (not counting Sundays
or federal holidays) after the notice is deposited in the U.S.

Pactal Canden with anackeea TAbsinatian afin nneear

resentatives (including management personnel, em-
ployees, and agents) have no authority to waive, amend,
or terminate this Lease or any part of itunlessin writing,
and no authority to make promises, representations, or

agreements that impose security duties or other obliga-
Hons on us or our reprasentatives, unless in writing. Any
dimensions and sizes provided to you relating to the apart
ment are only approximations or estimates; actual dimen-
sions and sizes may vary. No action or omission by us will
SUMMARY OF KEY INFORMATION

The Lease will control if there’s a conflict with this summary.

 

@ Total security deposit (Par. 4)

OR © one check payable to and mailed to

—@ Address: 5605 Springdale Road Unit #1003
B® Beginning date of Lease (Par. 3) 01/01/2017 @ Ending date of Lease (Par. 3) 2731/2017
® Number of days notice for termination (Par. 3) 30 BH Consent for guests staying morethan___7__ days (Par. 2)

$ 150.00 Mf Animal deposit {if any) $ 6.00

® Security deposit (Par. 4) 0 does OR does not include an animal deposit.
B Security deposit refund check will be by (Par. 4) (check one) 8 one check jointly payable to all residents (default),

 

@ Check here C1 if the dwelling is to be furnished (Par. 5)

at =

®@ Total monthly rent (Par. 6) $ 819.00
B® Late charges if rentis not paid on or before (Par.6) __ 5th

@ Initial late charge (Par. 6) S$ 35.00_
®@ Returned-check charge (Par. 6) $ 25.00
B Monthly animal rent (if any) $ 9.00

@ Monthly pest control (if any) $ 0.00

@ Utility connection charge (Par. 12)
@ Agreed reletting charge (Par, 10) $

$___ 50.00
696.15

provided by owner.

 

@ # of keys/access devices (Par. 5) for_1._unit, 1 mailbox, 0 other N/A
@ Your move-out notice will terminate Lease on (Par. 5): (check one) ( last day of month OR & exact day designated in notice

@ Rent to be paid (Par, 6): (check all that apply) J at the onsite manager's office, & through our online payment site, OR
a

@ Check here ifincluded in monthly rent: O garage, 0 storage, 1 carport, O washer/dryer, or 0) other

certified funds will be accepted, Microwave, stove,

@ Check here @ if there is a concession addendum

® Prorated rent (Par. 6) for (check one)

@first month ORO second month §$ 819.00
H@ Daily late charge (Par. 6) $10.00
® Animal violation charges (Par. 6)

initial $ 100.00 ~~ Daily $ 10,00
®@ Monthly trash / waste (if any) $ 0.00

i Utilities paid by owner (Par. 7): (check all that apply} () electricity, 0 gas, 8) water, &] wastewater, &) trash/recycling,
O cable/satellite, 0 master antenna, C Internet, & stormwater/drainage, 0 other

 

@ You are: (check one) O] required to buy insurance OR
@ not required to buy insurance (Par, 8)

® Special provisions (Par. 9); WLR_10/23/16: See concession addendum. After two (2) NSFs, only

dishwasher and refrigerator

 

 

 

 

; feels Whatley

42. Attachments. We will provide you with a copy of the Lease as
required by statute, This may be in paper format, in an elec-
tronic format if you request it, or by e-mail if we have commu-
nicated by e-mail about this Lease. Our rules and community
policies, if any, will be attached to the Lease and given to you
at signing. When an Inventory and Condition form is comptet-
ed, both you and we should retain a copy. The items checked
below are attached to and become a part of this Lease and are
binding even if not initialed or signed.

C1 Access Gate Addendum

co Additional Special Provisions

C1 Allocation Addendum for: 0 electricity 0 water 0 gas
Ticentral system costs C1 trash/recycling Ol cable/satellite
D stormwater/drainage 1 services/government fees

You are legally bound by this document.
Please read it carefully.
A facsimile or electronic signature on this Lease
is as binding as an original signature.

Before submitting a rental application or signing a Lease,
you may take a copy of these documents
to review and/or consult an attorney.

Additional provisions or changes may be made
in the Lease if agreed to in writing by all parties.
You are entitled to receive a copy of this Lease
after it is fully signed. Keep it in a safe place.

 

& Animal Addendum

® Apartment Rules or Community Policies

0 Asbestos Addendum {if asbestos is present)

& Bed Bug Addendum

& Early Termination Addendum

OD Enclosed Garage, Carport, or Storage Unit Addendum
@ Intrusion Alarm Addendum

& Inventory & Condition Form

G Lead Hazard Information and Disclosure Addendum

O Lease Contract Guaranty (guaranties, if more than one)

This lease is the entire agreement between you and us.
You are NOT relying on any oral representations,

 

 

 

 

 

 

© Legal Description of Apartment (optional, if rental term ‘Name of Resident) Date signed
longer than one year)

Military SCRA Addendum {Name of Resident) Date signed

@ Mold Information and Prevention Addendum

0 Move-Out Cleaning instructions

O Notice of Intent to Move Out Form (Name of Resident) Date signed

O Parking Permit or Sticker (quantity: )

@ Rent Concession Addendum _ ; -

a Renter's or Liability Insurance Addendum (Name of Resident) Date signed

© Repair or Service Request Form

@ Satellite Dish or Antenna Addendum (Name of Resident) Date signed

@ Security Guidelines Addendum

© PUC Tenant Guide to Water Allocation

0 Utility Submetering Addendum: o electricity 3 water
O gas

doe Aff. Housing Addendum

mOther Handgun Addendum

mOther W/D Addendum

wOther LPC Addenda

Owngy or, oe yt ey
c PLAS oY; / Ce

Address and phone number of owner's representative for notice purposes
5605 Springdale Rd
Austin, TX 78723

(512) 538-1855

 

 

 

Name, address and telephone number of locator service (if applicable
—must be completed to verify TAA membership under Par. 35):

 

 

After-hours phonenumber (512) 538-1855 _
{Always call 911 for police, fire, or medical emergencies.)

 

A

“V x A

Your nuh Initials of cutesnine Sa /

Date form is filled out (same as on top of page 1)__12/21/2016

Apartment Lease Contract, TAA Official Statewide Form 15-A/B-1/B-2/8-3 Revised Cctober 2015 Page 8 ofS
